EXHIBIT 10.2

 

May 17, 2005

 

Ezra Dabah

Chief Executive Officer and Chairman

The Children’s Place

915 Secaucus Road

Secaucus, NJ 07094

 

Dear Ezra:

 

This letter set forth the terms of our agreement modifying your Employment
Agreement dated June 27, 1996 (the “Agreement”).  The parties agree that
Exhibit A, Section 2 of the Agreement shall be amended in its entirety as
follows:

 

Following each Bonus Period (as defined below), Executive shall be entitled to
receive a Performance Bonus based upon the Operating Income of Employer during
such Bonus Period.  The Performance Bonus for each such Bonus Period will be
payable within ninety (90) days after the end of such Bonus Period.  The amount
of the Performance Bonus for each Bonus Period will be equal to a product equal
to (a) Executive’s annual Base Salary, times (b) 75%, times (c) the Bonus
Percentage (as defined below).  The following provisions shall apply to
determinations relating to Performance Bonus.

 

“Bonus Percentage” shall mean, for each Bonus period, a percentage for such
period that is determined upon Operating Income in accordance with a
schedule adopted by the Compensation Committee for all senior executives prior
to commencement of such period or as soon thereafter as possible, except that
the percentage shall not be more than 200% for any Bonus Period.

 

“Bonus Period” shall mean each fiscal year of the Employer.

 

“Operating Income” shall mean, for each Bonus Period, the operating income of
Employer for such period as determined in accordance with generally accepted
accounting principles.  The amount of Operating Income shall be determined by
the Compensation Committee with respect to each Bonus Period.

 

Except as modified by this letter, all other terms of the Agreement shall remain
in full force and effect.

 

If the foregoing accurately sets forth the terms of our agreement, please return
the signed letter to my attention at your earliest convenience.

 

Sincerely,

 

/s/ Steven Balasiano

 

 

Steven Balasiano

Senior Vice President, General Counsel

   and Chief Administrative Officer

 

 

Agreed and accepted on this

18th day of May, 2005

 

/s/ Ezra Dabah

 

 

Ezra Dabah

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------